
	
		III
		112th CONGRESS
		2d Session
		S. RES. 580
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 21), 2012
			Mr. Coons (for himself,
			 Mr. Sessions, Mr. Cardin, Mr.
			 Lieberman, Mr. Brown of
			 Massachusetts, Mr. Udall of New
			 Mexico, Ms. Snowe,
			 Mrs. Murray, Mr. Alexander, Mr.
			 Reed, Mr. Cochran,
			 Mrs. Feinstein, Mr. Kerry, Mrs.
			 Boxer, Mr. Leahy,
			 Ms. Landrieu, Mr. Bennet, Mr.
			 Blumenthal, Ms. Mikulski,
			 Mr. Pryor, Mr.
			 Wyden, Mr. Whitehouse,
			 Mr. Udall of Colorado,
			 Mr. Johnson of South Dakota,
			 Mr. Bingaman, and
			 Ms. Collins) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning on October
		  14, 2012, as National Wildlife Refuge Week.
	
	
		Whereas, in 1903, President Theodore Roosevelt established
			 the first national wildlife refuge on Florida’s Pelican Island;
		Whereas, in 2012, the National Wildlife Refuge System,
			 administered by the Fish and Wildlife Service, is the premier system of lands
			 and waters to conserve wildlife in the world, and has grown to more than
			 150,000,000 acres, 558 national wildlife refuges, and 38 wetland management
			 districts in every State and territory of the United States;
		Whereas national wildlife refuges are important
			 recreational and tourism destinations in communities across the United States,
			 and these protected lands offer a variety of recreational opportunities,
			 including 6 wildlife-dependent uses that the National Wildlife Refuge System
			 manages: hunting, fishing, wildlife observation, photography, environmental
			 education, and interpretation;
		Whereas more than 360 units of the National Wildlife
			 Refuge System have hunting programs and more than 300 units of the National
			 Wildlife Refuge System have fishing programs, averaging more than 2,500,000
			 hunting visits and more than 7,000,000 fishing visits each year;
		Whereas the National Wildlife Refuge System experienced
			 more than 30,000,000 wildlife observation visits during fiscal year
			 2012;
		Whereas national wildlife refuges are important to local
			 businesses and gateway communities;
		Whereas, for every $1 appropriated, national wildlife
			 refuges generate $4 in economic activity;
		Whereas the National Wildlife Refuge System experiences
			 approximately 47,000,000 visits each year, which generated nearly
			 $2,100,000,000 and more than 35,000 jobs in local economies during fiscal year
			 2012;
		Whereas the National Wildlife Refuge System encompasses
			 every kind of ecosystem in the United States, including temperate, tropical,
			 and boreal forests, wetlands, deserts, grasslands, arctic tundras, and remote
			 islands, and spans 12 time zones from the Virgin Islands to Guam;
		Whereas national wildlife refuges are home to more than
			 700 species of birds, 220 species of mammals, 250 species of reptiles and
			 amphibians, and more than 1,000 species of fish;
		Whereas national wildlife refuges are the primary Federal
			 lands that foster production, migration, and wintering habitat for
			 waterfowl;
		Whereas, since 1934, the sale of the Federal Duck Stamp to
			 outdoor enthusiasts has generated more than $850,000,000 in funds, which has
			 enabled the purchase or lease of more than 5,500,000 acres of waterfowl habitat
			 in the National Wildlife Refuge System;
		Whereas 59 refuges were established specifically to
			 protect imperiled species, and of the more than 1,300 federally listed
			 threatened and endangered species in the United States, 280 species are found
			 on units of the National Wildlife Refuge System;
		Whereas national wildlife refuges are cores of
			 conservation for larger landscapes and resources for other agencies of the
			 Federal Government and State governments, private landowners, and organizations
			 in their efforts to secure the wildlife heritage of the United States;
		Whereas more than 42,000 volunteers and approximately 220
			 national wildlife refuge Friends organizations contribute nearly
			 1,600,000 hours annually, the equivalent of 766 full-time employees, and
			 provide an important link to local communities;
		Whereas national wildlife refuges provide an important
			 opportunity for children to discover and gain a greater appreciation for the
			 natural world;
		Whereas, because there are national wildlife refuges
			 located in several urban and suburban areas and 1 refuge located within an
			 hour’s drive of every metropolitan area in the United States, national wildlife
			 refuges employ, educate, and engage young people from all backgrounds in
			 exploring, connecting with, and preserving the natural heritage of the United
			 States;
		Whereas, since 1995, refuges across the United States have
			 held festivals, educational programs, guided tours, and other events to
			 celebrate National Wildlife Refuge Week during the second full week of
			 October;
		Whereas the Fish and Wildlife Service will continue to
			 seek stakeholder input on the implementation of “Conserving the Future:
			 Wildlife Refuges and the Next Generation”, an update to the strategic plan of
			 the Fish and Wildlife Service for the future of the National Wildlife Refuge
			 System;
		Whereas the week beginning on October 14, 2012, has been
			 designated as National Wildlife Refuge Week by the Fish and
			 Wildlife Service; and
		Whereas the designation of National Wildlife Refuge Week
			 by the Senate would recognize more than a century of conservation in the United
			 States, raise awareness about the importance of wildlife and the National
			 Wildlife Refuge System, and celebrate the myriad recreational opportunities
			 available to enjoy this network of protected lands: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates the
			 week beginning on October 14, 2012, as National Wildlife Refuge
			 Week;
			(2)encourages the
			 observance of National Wildlife Refuge Week with appropriate events and
			 activities;
			(3)acknowledges the
			 importance of national wildlife refuges for their recreational opportunities
			 and contribution to local economies across the United States;
			(4)pronounces that
			 national wildlife refuges play a vital role in securing the hunting and fishing
			 heritage of the United States for future generations;
			(5)identifies the
			 significance of national wildlife refuges in advancing the traditions of
			 wildlife observation, photography, environmental education, and
			 interpretation;
			(6)recognizes the
			 importance of national wildlife refuges to wildlife conservation and the
			 protection of imperiled species and ecosystems, as well as compatible
			 uses;
			(7)acknowledges the
			 role of national wildlife refuges in conserving waterfowl and waterfowl habitat
			 pursuant to the Migratory Bird Treaty Act (40 Stat. 755, chapter 128);
			(8)reaffirms the
			 support of the Senate for wildlife conservation and the National Wildlife
			 Refuge System; and
			(9)expresses the
			 intent of the Senate—
				(A)to continue
			 working to conserve wildlife; and
				(B)to manage the
			 National Wildlife Refuge System for current and future generations.
				
